Citation Nr: 1800436	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in May 2017 when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

A sleep disorder was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is etiologically related to his active service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter was remanded in May 2017 for additional development.  Specifically, the Board directed the RO to obtain updated treatment records and afford the Veteran an examination to determine the nature and etiology of his sleep apnea.  In a November 2017 Brief, the Veteran's representative indicated that VA failed its duty to assist by "failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority."  No further explanation was provided.  However, upon review of the examination report, the examiner provided well-reasoned rationales to support the conclusions offered after a full review of the claims file and thorough examination of the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the May 2017 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).
   
With the exception of the above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Secondary service connection is warranted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's post-service treatment records document the diagnosis of and treatment for obstructive sleep apnea (OSA).  Accordingly, the requirements for Shedden and Wallin element (1) have been met. 

Service treatment records are silent of complaints or treatment of sleep apnea.  His February 1971 separation examination does not reflect a reported history of snoring or trouble sleeping and there are no indications that sleep apnea was diagnosed at that time.  Post-service, the available medical evidence does not show complaints of sleep apnea or treatment for a sleep apnea disability until 2009, over 30 years after service discharge.  By the Veteran's testimony, his symptoms did not start until 2007.  There is also no competent medical evidence establishing a link between the Veteran's sleep apnea and his active service.  The Veteran does not contend that his currently demonstrated obstructive sleep apnea was present in service.  Rather, he maintains that his OSA is attributable to his service-connected PTSD.

The Veteran was service connected for PTSD, effective February 2009. Thus, the requirements of Wallin element (2) have been met with respect to the Veteran's claim.  

Notwithstanding the above, the Board finds that the Veteran's claim fails on Wallin element (3), evidence of a nexus.  

The Veteran testified during the February 2017 Board hearing that he believed his sleep apnea was related to his PTSD because various sleep studies and diagnostic testing found no anatomical or physiological reason behind the condition.  His wife, a retired nurse, testified that the Veteran appeared to hold his breath during the night, so she also believed the sleep apnea was linked to his nightmares caused by PTSD.

The Veteran was afforded a VA examination in July 2017 to assess the nature and etiology of his sleep apnea.  He reported the onset of symptoms in 2007.  He described that he started to get insomnia and daytime issues of falling asleep.  He was snoring loudly which prompted a sleep study in 2009.  Since then, he uses a CPAP machine during the night and his sleeping improved.  The examiner noted a 2009 sleep study indicating mild to moderate obstructive sleep apnea.  


After a review of the claims file, taking a history from the Veteran, and an examination, the VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by service.  It was noted that the Veteran's medical records are silent for any in-service complaints of sleep apnea symptoms, and that the initial diagnosis was over 30 years after the Veteran's retirement from service.  The examiner stated that the Veteran's sleep apnea was more likely due to another etiology in the "significant time" since the Veteran left military service.  Further, the examiner opined that sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  Additionally the examiner opined that sleep apnea was less likely than not aggravated beyond its natural progression by any psychiatric disorder.  Reference was made to the fact that the initial sleep apnea diagnosis was over 30 years after the Veteran's retirement from service and the in-service psychiatric stressor.  The examiner emphasized that here is no nexus between sleep apnea and any acquired psychiatric disorders either anatomically or physiologically.  He explained that both sleep apnea and acquired psychiatric disorders may coexist, but mental conditions do not cause tracheal constriction and a psychiatric condition cannot aggravate the sleep apnea by any means.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea disability first manifested a number of years after service separation and is not related to an injury or event in active service.  Nor was it caused or aggravated by the Veteran's service-connected PTSD.

Consideration has been given to the Veteran's assertions that his sleep apnea is related to his service-connected PTSD.  The Veteran and his wife are competent to report the symptoms of the Veteran's sleep apnea, including that he snores and has daytime somnolence.  As lay persons, however, they are not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Despite the Veteran's wife's nursing credentials, with no demonstrated specialized knowledge pertaining to the etiology of a sleep disorder, their opinions may not be afforded more than minimal, if any, probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

Alternatively, even if the Veteran's wife were credited as being competent to opine to the etiology of OSA, the Board finds the VA medical opinion has greater evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder, took the Veteran's medical history, and examined the Veteran before rendering the medical opinion that the Veteran's sleep apnea is less likely than not caused or aggravated by service or a service-connected disability.  As such, the Board finds the July 2017 VA opinion to be the most probative evidence of record.  

In sum, there is no evidence of sleep apnea in service and no competent evidence linking the condition to service or a service-connected disability.  The preponderance of the evidence is against the claim, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


